                                                                                  1
                                                               20-cr-0468 (RMB)


           1     SUPREME COURT OF THE STATE OF NEW YORK
           2     COUNTY OF NEW YORK            PART 41
                 --------------------------------------
           3     THE PEOPLE OF THE CITY OF NEW YORK             Indict. No.
                                                                2044/2014
           4

           5                         -VS-
           6

           7     ROBERT HADDEN, DEFENDANT                 PLEA
                 --------------------------------------
           8                            February 23, 2016
                                        100 Centre Street
           9                            New York County
         10      B E F O R E:
         11                                 HONORABLE RONALD ZWEIBEL
                                            JUSTICE OF THE SUPREME COURT
         12

         13      A P P E A R A N C E S:
         14             FOR THE PEOPLE
         15                                 Cyrus R. Vance, Jr.
                                            District Attorney
         16                                 One Hogan Place
                                            New York, New York
         17                                 By: LAURA MILLENDORF
                                                JENNIFER GAFFNEY
         18                                     AMANDA GOUN
                                            Assistant District Attorney
         19

         20             FOR THE DEFENDANT
Clerk is respectfully
          21          requested to           Clayman & Rosenberg
docket and  file.
                                             305 Madison Ave.
          22                                 New York, N.Y.
                                             By: ISABELLE KIRSHNER
         23

         24                                            AMALIA HUDSON
                                                 OFFICIAL COURT REPORTER
         25

    10/21/2020
                                                             2

                     PROCEEDINGS

1              THE CLERK: Calendar three, Robert Hadden
2    indictment number 2004/2014 appearance, please.
3              MS. KIRSHNER: For Dr. Hadden, Isabelle Kirshner,
4    Clayman & Rosenberg.
5              MS. MILLENDORF: And for The People, Good morning,
6    Your Honor, Laura Millendorf, Jennifer Gaffney,
7    G-A-F-F-N-E-Y, and Amanda Goun, G-O-U-N Good morning.
8              THE COURT: Good morning.
9              MS. KIRSHNER: May we approach, Your Honor?
10             THE COURT: Sure.
11   (Discussion held off the record at the bench)
12             MS. MILLENDORF: Your Honor, thank you, and as
13   previously discussed at the bench, the People and defense
14   counsel have reached a disposition in this matter.
15        The defendant is going to be pleading guilty to criminal
16   sexual act in the third degree under Penal Law Section 130.40
17   Sub. (1) under count three and forcible touching under Penal
18   Law Section 130.52 under count six of the indictment in full
19   satisfaction of the above captioned indictment. The
20   defendant will be sentenced to a conditional discharge and
21   will be subject to the following conditions:
22        At the time of the plea the defendant will execute a
23   written surrenderer of his New York State Medical license,
24   his license to practice medicine, which will be forwarded to
25   the Office of Profession Medical Conduct. The defendant
                                                             3

                     PROCEEDINGS

1    agrees that he will not seek licensure in other jurisdiction
2    as a condition of this plea.
3        The defendant further waives his right to any decision
4    on any and all pending motions filed under this indictment
5    including Molineux and severances motions. The defendant
6    will further execute a written waiver of his right to appeal.
7        The People further agree that the defendant will not be
8    prosecuted for any similar crimes which are known to the
9    District Attorney's office as of on or before February 22,
10   2016. Your Honor --
11            THE COURT: What was that last thing?
12            MS. MILLENDORF: That the People are agreeing that
13   the defendant, after this plea, will not be prosecuted for
14   any similar crimes currently known to the District Attorney's
15   Office as of on or before February 22, 2016.
16       Prior to going on the record today. The defendant and
17   The People have signed three copies each, which we are filing
18   and serving at this time, of a written waiver of a right to,
19   appeal, a written plea agreement, and the previously agreed
20   upon -- the defendant did also sign a copy of the written
21   order from the Office of Professional Medical Conduct
22   discussing the surrenderer of his medical licensure in New
23   York and his agreement not to seek such licensure in another
24   State.
25       So we're not providing the Court with a copy of the
                                                               4

                     PROCEEDINGS

1    O.P.M.C. agreement, but we will be providing the Court with a
2    the copy of the plea agreement in writing and a written
3    waiver of the right to appeal, and defense counsel also has
4    copies of these. I am handing those up now.
5                    (Handing)
6        Your Honor, just again memorializing further, up at the
7    bench conference, we expect today to be adjourning for the
8    opportunity for the probation record to be filed and also for
9    any victims in the case to consider the possibility of making
10   victim impact statements in accordance with the requirement
11   in the C.P.L. If any victims choose to do that, we'll notify
12   defense counsel, and then on the adjournment date. We'll
13   also be dealing with the SORA registration issue and the sex
14   offender adjudication.
15            THE COURT: You said you're thinking about
16   requesting a probation report even though we discussed this.
17            MS. MILLENDORF: It is the People's position that
18   the safest thing to do is to get one, and the C.P.L does
19   require it. I know --
20            THE COURT: We certainly -- I'm certain we can get
21   one by April 5th.
22            MS. MILLENDORF: Yes. So we would request one.
23            THE COURT: Did we say April 5th?
24            MS. MILLENDORF:      Yes, Your Honor.
25            MS. KIRSHNER: Yes. Your Honor, just to further to
                                                             5

                     PROCEEDINGS

1    add to the record, as you are aware we had an earlier
2    conversation in which the Court agreed that you would be
3    prepared to downwardly depart from the SORA calculations to
4    find Dr. Hadden a Level 1 Offender. He is relying on that
5    condition as a condition of pleading guilty today.
6        In addition, I know Ms. Millendorf is indicating that
7    the agreement indicates that he's not going to be further
8    prosecuted for crimes known to the District Attorney's Office
9    as of I believe today not yesterday. That is as of today
10   which is the 23rd.
11       Just I would like to incorporate by reference, although
12   I am not going to provide to Court, I receive an email from
13   Ms. Gaffney dated February 11, 2016 which goes to greater
14   detail as to the crimes that will be covered by the plea.
15       With that in mind, at this time I have been authorized
16   by my client to withdraw his previously entered not guilty
17   plea and allow him to enter pleas to counts three and six of
18   indictment 2044/2014 in full satisfaction of the charges
19   contained therein.
20            THE COURT: Dr. Hadden, you've heard what your
21   lawyer, Ms. Kirshner, just stated?
22            MR. HADDEN: Yes, sir.
23            THE COURT: Is it your wish at this time to
24   withdraw your heretofore entered pleas of not guilty to this
25   indictment, and are you now offering to pled guilty to count
                                                                 6

                          PROCEEDINGS

1       three of the indictment, criminal sexual act in the third
2       degree and the sixth count of forcible touching in violation
3       -- in violation of Penal Law 130.52 of the criminal --
4                   MR. HADDEN: Yes, I plead guilty. Yes. That's
5       fine.
6                   THE COURT: The charge of criminal sexual act in
7       the third degree is a violation of Section 130.40 Sub. (1).
8       Dr. Hadden, how old are you?
9                   MR. HADDEN: Fifty-seven.
10                  THE COURT: Are you using drugs or medication?
11                  MR. HADDEN: My medication prescribed by --
12                  THE COURT: Does the medication affect your ability
13      to understand you are taking this plea today?
14                  MR. HADDEN: No.
15                  THE COURT:   Have you discussed this case with your
16      attorney.
17                  MR. HADDEN: Yes, I have.
18                  THE COURT: And have you had sufficient time to
19      thoroughly discuss your decision to pled guilty?
20                  MR. HADDEN: Yes, I have?
21      Q    And are you pleading guilty because you are guilty of
22   the charges?
23                  MR. HADDEN: Yes.
24                  THE COURT: You understand that by pleading guilty
25      you are waiving your constitutional rights which include your
                                                               7

                      PROCEEDINGS

1    right to trial by jury, your right to confront witnesses
2    against you, your right to remain silent, and your right to
3    put the State to it's burden of proving your guilt beyond a
4    reasonable doubt?
5               MR. HADDEN: Yes, Your Honor.
6               THE COURT: You also understand that if your plea
7    of guilty is accepted by this Court, it will be exactly the
8    same as if you had been found guilty after trial of the two
9    counts of criminal sexual act in the third degree and
10   forcible touching, both felonies.
11              MR. HADDEN: Yes, sir.
12              THE COURT: You understand the charges you are
13   pleading guilty to, is that correct?
14              MR. HADDEN: Yes.
15              THE COURT: Has anyone included the Court, the
16   Assistant District Attorney, your lawyer, or anyone else
17   forced you or threatened you to enter these pleas of guilty?
18              MR. HADDEN: No, Your Honor.
19              THE COURT: The third count of the indictment which
20   charges you with criminal sexual act in the third degree in
21   violation of Penal Law Section 130.40 Sub. (1) alleges as
22   follows:
23       The defendant in the County of New York on or about
24   June 29, 2012 engaged in oral sexual conduct with a second
25   individual known to the grand jury who was incapable of
                                                              8

                     PROCEEDINGS

1    consent by reason of some factor other than being less than
2    17 years old.
3        Specifically on June 29, 2012, the defendant was a
4    health care provider and during a treatment session,
5    consultation, interview, or examination, he engaged in an act
6    of oral sexual conduct against a patient for no valid medical
7    purpose. Do you admit to that charge?
8             MR. HADDEN: Yes.
9             THE COURT: The sixth count charges you with
10   forcible touching in violation of Penal Law Section 130.52
11   which alleges as follows:
12       The defendant in the County of New York on about May 7,
13   2012 intentionally and for no legitimate purpose forcibly
14   touched the sexual and other inmate parts of a fifth
15   individual known to the grand jury for the purpose of
16   degrading and abusing such person and for the purpose of
17   gratifying the defendant's sexual desire. Do you admit to
18   that charge?
19            MR. HADDEN: Yes, Your Honor.
20            THE COURT: And I'm agreeing to sentence you in
21   accordance with the plea agreement that was entered into
22   between your lawyer and the District Attorney's Office
23   whereby you will receive a three-year conditional discharge
24   with the condition you don't get into, or if you don't commit
25   any crimes within that period of time, you will not be
                                                               9

                     PROCEEDINGS

1    sentenced to jail.
2        You are going to be found a Level 1 SORA offender after
3    a conference that I had with your lawyer and the District
4    Attorney's Office, and the reason why I reduced this to a
5    Level 1 rather than a Level 2 was because these alleged
6    crimes were committed in your professional capacity for which
7    you will be surrendering your license and will not be
8    permitted to practice medicine in the future.
9        You also are being required to waive your right to
10   appeal. I don't remember whether it -- was it executed
11   already, the waivers of appeal?
12            MS. MILLENDORF: It was, Your Honor. If the Court
13   could review that with the defendant.
14            THE COURT: I just want to advise you, Dr. Hadden
15   that by waiving your right to appeal, you are waiving your
16   right to request the Appellate Division to review and to
17   reconsider the terms of this plea as well as this sentence.
18   You do, however, reserve certain limited constitutional
19   right. Do you understand that?
20            MR. HADDEN: Yes.
21            THE COURT: As a result of this plea you're going
22   to be required to surrender your medical license, and the
23   facts of this plea will be sent to the Office of Professional
24   Conduct, and you will also not be permitted to apply for a
25   medical license in any other state, any other state or
                                                              10

                        PROCEEDINGS

1    jurisdiction of the United States.
2             MS. MILLENDORF: Any other jurisdiction.
3             THE COURT: You also will not be prosecuted for any
4    similar crimes prior to the date of February 22, 2016.
5             MS. KIRSHNER: February 23.
6             THE COURT: February 23rd?
7             MS. KIRSHNER: Today's date is the 23rd.
8             THE COURT: Today's date. Right, prior to
9    February 23, 2016. I stand corrected.
10       Is there anything else that needed to be covered by this
11   plea?
12            MS. MILLENDORF: No, Your Honor. Thank you.
13            MS. KIRSHNER: No, Your Honor. So April?
14            THE COURT: And April 5th for sentence.
15       Oh, my agreement though, to gave the sentence that was
16   just placed on the record, is conditioned on three things.
17   We are going to have a probation report, so Dr. Hadden, you
18   will be required to go to Probation after you take this plea
19   today so they can prepare a presentence report.
20       The second condition is you don't get arrested or
21   charged with a crime between now and the date of sentence,
22   and the third condition is that you show up in court on the
23   day of sentence.
24            MR. HADDEN: Okay.
25            MS. MILLENDORF: On April 5th, morning call?
                                                            11

                     PROCEEDINGS

1             THE COURT: April 5th, early morning call.
2             MS. MILLENDORF: Fine.
3             THE CLERK: Robert Hadden, do you now consent to
4    withdraw your previously entered plea of not guilty and plead
5    guilty to one count of criminal sexual act in the third
6    degree and one count of forcible touching to satisfy
7    indictment 2044/2014. Is that your plea, sir?
8             MR. HADDEN: Yes.
9             THE CLERK: Adjourned to April fifth.
10            THE COURT: Was the plea agreement all signed.
11            MS. MILLENDORF: Yes, Your Honor.
12   *    *     *     *      *     *     *    *      *

13                  THE ABOVE IS CERTIFIED TO BE A
                    TRUE AND ACCURATE TRANSCRIPT OF
14                  THE TESTIMONY AS TAKEN BY ME.
15

16

17

18                              AMALIA HUDSON
                          OFFICIAL COURT REPORTER
19

20

21

22

23

24

25
